






AMENDMENT NO. 5 TO AMENDED AND RESTATED
MASTER TRUST AGREEMENT


This AMENDMENT NO. 5 TO AMENDED AND RESTATED MASTER TRUST AGREEMENT (“Amendment
No. 5”) is made effective as of January 1, 2017 (“Amendment Effective Date”) by
and between MoneyGram Payment Systems, Inc. (“MoneyGram”), a Delaware
corporation with a principal place of business at 2828 N. Harwood, Dallas, TX
75201 and Wal-Mart Stores, Inc. (“Walmart”), a Delaware corporation, with a
principal place of business at 702 SW 8th Street, Bentonville, AR 72716.
MoneyGram and Walmart are collectively referred to in this Amendment No. 1 as
the “Parties” and each individually as a “Party.


WHEREAS, MoneyGram and Walmart effective February 1, 2016 entered into that
certain Amended and Restated Master Trust Agreement (as amended, “Agreement”),
pursuant to which, among other things, MoneyGram appointed Walmart as its
limited agent and authorized delegate for the sole purpose of offering and
selling Services;


WHEREAS, MoneyGram and Walmart now desire to amend the Agreement as of the
Amendment Effective Date as set forth in this Amendment No. 5;


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the Parties agree as
follows:


1.    Capitalized terms used in this Amendment No. 5 and not specifically
defined in this Amendment No. 2 shall have the meaning set forth in the
Agreement.


2.    Attachment E, “Multi-State Regulatory Addendum,” of the Agreement is
deleted in its entirety and replaced by Attachment E, “Multi-State Regulatory
Addendum to the Amended and Restated Master Trust Agreement,” that is attached
to this Amendment No. 5 and incorporated into this Amendment No. 5 by this
reference.


3.    Each Party acknowledges and agrees that each and every provision of this
Amendment No. 5, including the recitals and any “whereas” clauses, is
contractual in nature and binding on the Parties. Except as expressly set forth
in this Amendment No. 5, nothing in this Amendment No. 2 will modify, alter or
amend any provision or term of the Agreement.


IN WITNESS HEREOF, the Parties have caused this Amendment No. 5 to be executed
by their fully authorized representatives as of the Amendment Effective Date.
    
WAL-MART STORES, INC.
MONEYGRAM PAYMENT SYSTEMS, INC.
By: /s/ Daniel J. Eckert
By: /s/ W. Alexander Holmes
Name: Daniel J. Eckert
Name: W. Alexander Holmes
Title: Senior Vice President, Walmart Services
Title: Chief Executive Officer







--------------------------------------------------------------------------------




ATTACHMENT E


[Multi-State Regulatory Addendum to Amended and Restated Master Trust Agreement
- Attached]









--------------------------------------------------------------------------------




MoneyGram Last updated: 11/2016
Multi-State regulatory addendum TO the AMENDED AND RESTATED master trust
agreement
This Multi-State Regulatory Addendum to the Amended and Restated Master Trust
Agreement (the “Regulatory Addendum”) is hereby made a part of, and incorporated
into, that certain Master Trust Agreement (the “Agreement”) by and between
Trustee and MoneyGram Payment Systems, Inc. (“Company” or “MoneyGram”). This
Regulatory Addendum updates and replaces any previous versions of a similar
regulatory addendum executed by Trustee or otherwise made part of or
incorporated into the Agreement. By performing money transfer transactions after
the receipt of this Regulatory Addendum, Trustee and Company agree to be bound
by its terms. In the event of any conflict between the Agreement and this
Regulatory Addendum, the terms of this Regulatory Addendum shall control. Except
as expressly amended, supplemented or modified by this Regulatory Addendum, the
Agreement shall continue in full force and effect.
GENERAL
As required by the laws of the States and Territories in which Company is
licensed to do business and as required by the Agreement, Trustee and Company
expressly agree to the following:
1.
Trustee shall not authorize or appoint sub-agents or sub-delegates to sell or
offer or perform money transfer services.

2.
Trustee acknowledges and agrees that it may be subject to supervision and
regulation by certain state governmental authorities;

3.
Trustee hereby consents, with or without further prior notice, to examinations
and/or inspections of its books, records and accounts by any authorized state
governmental representative to the fullest extent allowed by law.

4.
Trustee acknowledges and agrees that state governmental authorities may suspend
or revoke Trustee’s designation as an “authorized delegate”, “agent”,”
authorized agent”, “authorized seller” or “authorized vendor”, or require
Company to terminate Trustee’s designation as such;

5.
Trustee acknowledges and agrees that Trustee is under a duty to act only as
authorized under the Agreement, and that if Trustee exceeds its authority under
the Agreement the Agreement is subject to termination and Trustee may be subject
to disciplinary action under applicable law;

6.
Trustee agrees to post any notice that is legally required or provided by
Company or any governmental authority in the manner required by law.

By signing this Regulatory Addendum, Trustee acknowledges that it has received
compliance information from Company; that it agrees to the terms set forth in
this Regulatory Addendum as they apply to Trustee, regardless of the state in
which it provides the Services; and that Trustee agrees to the individual
regulatory requirements and additional terms set forth below of those states or
territories in which Trustee operates as an authorized delegate of Company, but
solely to the extent such regulatory requirements apply to an “Authorized
Delegate”, “Agent”, “Authorized Agent”, “Authorized Seller”, or “Authorized
Vendor”, as those terms are used in the applicable state statutes and
regulations.


ALASKA REGULATORY RIDER
1.
The Authorized Delegate shall perform the Services in compliance with the Alaska
Uniform Money Services Act, Alaska Statutes, Title 6, Chapter 55 (the “Act”),
and any regulations adopted or orders issued thereunder, as amended from time to
time.

2.
The Authorized Delegate certifies that it is familiar with, and agrees to
operate in full compliance with, the Act and 3 Alaska Administrative Code
Chapter 13 including the requirements of Alaska Statutes § 06.55.301(b) for
remission of money, the trust and other requirements of Alaska Statutes §
06.55.301(d), and the record maintenance requirements of Alaska Stat. §
06.55.405 and 3 Alaska Administrative Code Chapter 13.



3.
The Authorized Delegate acknowledges receipt of the written policies and
procedures required under Alaska Stat. § 06.55.301(a).



CALIFORNIA REGULATORY RIDER
1.
The Agreement may contain a provision designating governing law as a state other
than the State of California.  Notwithstanding the terms of the Agreement, the
provisions of the California Money Transmission Act shall apply to the Agreement
for Agents or Agent locations in the State of California and in the event of a
conflict of laws, the provisions of the California Money Transmission Act shall
prevail.

2.
MoneyGram appoints the Agent as its agent with authority to sell on behalf of
MoneyGram payment instruments issued by MoneyGram or to conduct money
transmission on behalf of MoneyGram. The Authorized Delegate shall perform the
services in compliance with the Money Transmission Act, California Financial
Code, Division 1.2 (the “Act”) and any regulations adopted or orders issued
thereunder, as amended from time to time.

3.
The Agent shall make and keep accounts, correspondence, memorandums, papers,
books, and other records as the Department of Business Oversight by regulation
or order requires and preserves the records for the time specified by the
regulation or order.

4.
The Agent acknowledges and agrees that:

(a)
all money or monetary value, less fees due agents provided for and expressly set
forth in the written agreement, received by the Agent for money transmission on
behalf of MoneyGram shall be trust funds owned by and belonging to MoneyGram the
time when the money or an equivalent amount are remitted by the agent to the
MoneyGram in accordance with Section 2060 of Chapter 4 of the California
Financial Code.

(b)
all money must be remitted in accordance with the provisions of Cal. Fin. Code §
2000 et seq.

(c)
it agrees to be bound by any other provisions that the Commissioner may by
regulation or order find to be necessary to carry out the



3

--------------------------------------------------------------------------------




provisions and purposes of this chapter.
5.
Agent agrees to update and amend its agreements with MoneyGram to accommodate
any other provisions that the Commissioner may by regulation find to be
necessary to carry out the provisions and purposes of the Act.



FLORIDA REGULATORY RIDER
1.
The Authorized Vendor shall report to MoneyGram, immediately upon discovery, the
theft or loss of currency received for a transmission or payment instrument.

2.
The Authorized Vendor shall hold in trust all currency or payment instruments
received for transmissions or for the purchase of payment instruments from the
time of receipt by MoneyGram or the Authorized Vendor until the time the
transmission obligation is completed.

3.
The Authorized Vendor shall not commingle the money received for transmissions
accepted or payment instruments sold on behalf of MoneyGram with the money or
property of the Authorized Vendor, except for making change in the ordinary
course of the Authorized Vendor’s business, and ensure that the money is
accounted for at the end of the business day.



HAWAII REGULATORY RIDER
The Authorized Delegate certifies that it is in compliance with the
recordkeeping and reporting requirements under Title 31 United States Code
Section 5311 et seq., 31 Code of Federal Regulations Part 1022, Section
1022.210, and other federal and state laws pertaining to money laundering.






ILLINOIS REGULATORY RIDER
1.
The Authorized Seller shall operate in full compliance with the laws of the
State of Illinois and of the United States, including without limitation the
Illinois Transmitters of Money Act (the “Act”), Illinois Compiled Statutes,
Sections 657/1 - 657/105, and any rules and regulations issued thereunder, as
amended from time to time.

2.
The Authorized Seller acknowledges and agrees that it holds in trust for
MoneyGram from the moment of receipt the proceeds of any business transacted
under the Act in an amount equal to the amount of proceeds due MoneyGram less
the amount due the Authorized Seller. The funds shall remain the property of
MoneyGram whether or not commingled by the Authorized Seller with its own funds.
In the event MoneyGram’s license is revoked by the Director of Financial
Institutions (the “Director”), all proceeds then held in trust by the Authorized
Seller shall be deemed to have been assigned to the Director.

3.
The Authorized Seller shall upon discovery immediately report to MoneyGram the
theft or loss of any payment instrument from MoneyGram or Authorized Seller in
Illinois having a value in excess of $100 or an aggregate value of $1,000 in any
3 month period.



IOWA REGULATORY RIDER
1.
The Authorized Delegate agrees to operate in full compliance with the Iowa Money
Services Act, Iowa Code Chapter 533C (the “Act”), and any regulations and orders
issued thereunder, as amended from time to time.

2.
The Authorized Delegate acknowledges and agrees that it shall not provide Money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the authorized
delegate is authorized to engage under Article 2 or 3 of the Iowa Uniform Money
Services Act, Iowa Code Chapter 533C.

3.
The Authorized Delegate acknowledges and agrees that it holds in trust for the
benefit of MoneyGram all money net of fees received from money transmission.



MICHIGAN REGULATORY RIDER
•
Authority to Conduct Examinations or Investigations (M.C.L.A. § 487.1021)

The Michigan Commissioner of the Office of Financial and Insurance Services
(“Commissioner”) may examine your Agent location at any time, without any
notice. This examination may be conducted with representatives of other
departments or agencies of Michigan, agencies of another state, or the federal
government.
•
Filing of Changed Information (M.C.L.A. § 487.1023)

You shall immediately contact MoneyGram if you or one of your employees is
charged with or convicted of a felony.
•
Maintenance of Records (M.C.L.A. § 487.1025)

MoneyGram or any person subject to the Michigan Money Transmission Services Act
shall maintain a copy of the following records for at least three years:
(a)
A record of each payment instrument from the date it was created;

(b)
A general ledger posted at least monthly containing all asset, liability,
capital, income and expense accounts;



4

--------------------------------------------------------------------------------




(c)
Bank statements and bank reconciliation records;

(d)
Records of outstanding payment instruments;

(e)
Records of each payment instrument paid within the 3 year period;

(f)
A list of the last known name and addresses of all of the MoneyGram’s Authorized
Delegates.

(g)
Any other records the commissioner reasonably requires.

The records described above may be stored on any tangible medium or in any
electronic or other medium that is immediately retrievable in perceivable form.






•
Agreements Between You and MoneyGram (M.C.L.A §§ 487.1033, 487.1034)

1.
As an Authorized Delegate of MoneyGram, you shall comply with the Michigan Money
Transmission Services Act, Mich. Comp. Laws §§ 487.1001 - 1047, as amended and
all other applicable law.

2.
You shall remit all monies owing to MoneyGram in accordance with the Agreement.
“Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a depository
financial institution in an amount specified by MoneyGram.

3.
If MoneyGram’s license is suspended or revoked you shall immediately cease
providing money transmission services as an Authorized Delegate of MoneyGram
upon notice of the suspension or revocation.

4.
You acknowledge and agree that you shall not provide money transmission services
outside the scope of activity permissible under the Agreement, except activity
in which you as an Authorized Delegate of MoneyGram is otherwise authorized to
engage.

5.
You acknowledge and agree that, as an Authorized Delegate of MoneyGram, you hold
all money received from providing money transmission services, reduced by any
fees owed to you by MoneyGram, in trust for the benefit of MoneyGram.

•
Agent Conduct; Duties and Prohibited Activities (M.C.L.A. § 487.1034)

You shall not make any fraudulent or false statement or misrepresentation to a
customer or MoneyGram or to the Commissioner. You shall provide money
transmission services lawfully and in full accordance with MoneyGram’s operating
policies and procedures provided to you. All funds received from the sale of a
payment instrument, less fees, shall be held in trust for MoneyGram from the
time you receive the funds until the funds are remitted to MoneyGram. You shall
report to MoneyGram the theft or loss of a payment instrument within 24 hours
after the theft or loss.
•
Suspension or Revocation of Agents (M.C.L.A. § 487.1041)

The Commissioner may order MoneyGram to bar you from being an Authorized
Delegate of MoneyGram, if:
(1) you are convicted of violating a state or federal anti-money laundering
statute or if you violate a rule or order issued under the Michigan Money
Transmission Services Act;
(2) your competence, experience, character, or general fitness indicates that it
is not in the public interest to permit you to provide money services; or
(3) MoneyGram does not remove you as an Authorized Delegate after the
Commissioner issues and serves MoneyGram with an order that you have violated
state law.
•
Criminal Penalties (M.C.L.A § 487.1042)

It is a felony to intentionally make a false statement, misrepresentation, or
false certification in any record that you file or maintain under Michigan law,
or intentionally make a false entry or omit a material entry in such a record.
Such a felony may be punishable by imprisonment for not more than five years or
a fine of not more than $100,000.00, or both.
•
Civil Penalties (M.C.L.A § 487.1046)

The Commissioner may assess a civil fine against any person that violates the
Michigan Money Transmission Services Act, a related regulation or order issued
by the Commissioner, or any other applicable state or federal law in an amount
that does not exceed $10,000 per day for each day the violation continues, plus
the state’s costs and expenses for the investigation and prosecution of the
matter, including reasonable attorney fees.
Persons Engaged in Fraud or Money Laundering (M.C.L.A § 487.1047)
If the Commissioner determines that you have engaged in fraud or have been
convicted of a criminal violation involving money laundering, the commissioner
may serve you with an order prohibiting you from being an Authorized Delegate
for MoneyGram. If the commissioner issues such an order, it will remain in
effect until the order is stayed, modified, terminated or set aside by the
Commissioner. If you are subjected to such an order, you may apply to the
Commissioner after 5 years to terminate the order.


MASSACHUSETTES REGULATORY RIDER
All funds of clients deposited with a Licensee for transmittal to a foreign
country shall be deposited in one or more trust accounts maintained at a
federally insured bank. Said account(s) shall contain only those funds collected
for transmittal.
Such Licensee may offset funds in the trust account(s), in order to effect the
transmittal of funds to foreign countries in accordance with the directions of
clients.


The Licensee shall maintain complete and accurate trust account records. The
Licensee shall produce, upon request, all documents pertaining


5

--------------------------------------------------------------------------------




to trust account activity, including, but not limited to, bank statements, check
stubs, cancelled, voided or unused checks, deposit tickets, and reconciliations
or other comparable account records.


No person licensed as a foreign transmittal agency shall commingle money
collected for transmission abroad from clients with its own funds or use any
part of a client’s money in the conduct of the Licensee’s business


MISSOURI REGULATORY RIDER
Money order accounts must be dedicated and no funds commingled with other funds
of the agent.


NEVADA REGULATORY RIDER
Money received from the sale or issuance of checks or for the purpose of
transmission must not be commingled with the other assets of the licensee or his
or her agents.


NEW YORK REGULATORY RIDER
1.
MoneyGram is licensed by the Superintendent of Banks of the State of New York
(the “Superintendent”) to engage in the business of issuing and selling money
orders denominated in United States currency and receiving money for
transmission within this country and abroad pursuant to the provisions of
Article XIII-B of the Banking Law.

2.
The Agent shall not act on behalf of the consumer as a courier for the
transmission of money which activity requires licensing as a money transmitter,
and any money orders sold in the State of New York may not be retained by the
Agent but must be given to the purchasers of the instruments for their own
delivery to the beneficiary.

3.
The Agent acknowledges and agrees that the Superintendent reserves the right to
inspect, with or without prior notice to MoneyGram or the Agent or subagent, if
any, the books and records of the Agent of MoneyGram, and that the expenses
incurred by the Superintendent in making any such inspection shall be borne by
MoneyGram.

4.
The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless MoneyGram’s name shall
clearly appear on the face of the instrument and MoneyGram shall not condition
its engagement as obligor under the payment instrument upon the remittance of
proceeds of sale from the Agent and subagent, if any.

5.
The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless the Agent has provided
the Superintendent with a written and irrevocable consent to examine, have
access to, and retain copies of all of its books and records, wherever
maintained, relating to these activities.

6.
The Agent acknowledges and agrees that it is under a duty to act only as
authorized under the Agreement between MoneyGram and the Agent, and the Agent
who exceeds such authority is subject to cancellation of this Agreement and may
result in further disciplinary action against MoneyGram by the Superintendent.

7.
The Agent shall not sell or deliver money orders over-the-counter to the public
or engage in the business of receiving money for transmission in a manner that
would require the Agent to be licensed under Article XIII-B, Section 648 of the
Banking Law, New York State Consolidated Laws. Section 648 provides that: § 648.
Agents and subagents



A licensee may conduct its business at one or more locations within this state,
as follows:


The business may be conducted through or by means of such agents and subagents
as the licensee may from time to time designate or appoint, and in no event,
shall the business of money transmission be conducted through a subagent.
(a)
No license under this article shall be required of any agent or subagent of a
licensee except as provided in the following subsection.

(b)
An agent or subagent, other than a person expressly excepted from the
application of this article, who sells or delivers the licensee`s checks
over-the-counter to the public shall not be exempt from licensing under this
article if such agent or subagent in the ordinary conduct of such business
receives or at any time has access to (1) the licensee’s checks which, having
been paid, are returned through banking channels or otherwise for verification
or for reconciliation or accounting with respect thereto or (2) bank statements
relating to checks so returned. No license under this article shall be required
of an agent, including a general or managing agent, of a licensee who does not
directly sell or deliver the licensee’s checks over-the-counter to the public.



NORTH CAROLINA RIDER
1.
MoneyGram appoints the Authorized Delegate to engage with authority to conduct
money transmission on behalf of MoneyGram in North Carolina.

2.
Authorized delegates, in their capacity as agents of MoneyGram, are subject to
the supervision and regulation by the Commissioner notwithstanding exemption
from licensure.

3.
MoneyGram shall issue a certificate of authority for each location at which
Trustee conducts licensed activities in the State of North Carolina and Trustee
shall post such certificate in public view at each location. Each certificate
shall state as follows: "Money transmission on behalf of MoneyGram Payment
Systems, Inc. is conducted at this location pursuant to the North Carolina Money
Transmitters Act, N.C.G.S. § 53-208.41”



PENNSYLVANIA RIDER


6

--------------------------------------------------------------------------------




The Agent and MoneyGram agree to the following provisions as specified in
Section 12 of 2015 PA H 850 (P.L. 2016-129, eff. Jan. 2, 2017) that:
1.
The Agent is acting on behalf of MoneyGram in providing money transmission
services.

2.
The Agent and MoneyGram agree that the Agent is subject to the control of
MoneyGram meaning that MoneyGram takes complete responsibility for the money
being transmitted from the moment that an individual initiates the transmission
of money with the Agent until the intended recipient receives the transmitted
money,

3.
There is no risk of loss to the individual initiating the transaction if the
Agent fails to remit the funds to MoneyGram.

4.
Receipt of funds by the Agent for MoneyGram products or services is deemed
receipt of funds by MoneyGram.

5.
The Agent may not provide money transmission services outside the scope of
activity permissible under the written agreement between the Agent and MoneyGram
except to the extent that the Agent is licensed itself or acting as an agent for
another person.

6.
Individuals doing business with the Agent are aware that the Agent is working on
behalf of MoneyGram.





PUERTO RICO RIDER
1.
The Authorized Delegate certifies that it is familiar with and agrees to fully
comply with all applicable state and federal laws, rules, and regulations
pertaining to money transmission, including the Puerto Rico Act to Regulate
Money Services Business, P.R. Laws, (Act No. 136 of 2010), the Bank Secrecy Act,
the USA PATRIOT ACT and other money services laws and agrees to comply fully
with such requirements.

2.
The Authorized Delegate shall remit all money owing to MoneyGram in accordance
with the terms of the Agreement between MoneyGram and the Authorized Delegate
and in accordance with § 3.7 of the Puerto Rico Act to Regulate Money Services
Business.

3.
The Authorized Delegate shall prepare and maintain records as required by the
Puerto Rico Act to Regulate Money Services Business or any rules adopted or
orders issued thereunder or as reasonably requested by the Commissioner of
Financial Institutions of Puerto Rico (‘Commissioner”).

4.
The Authorized Delegate acknowledges and consents to examination or
investigation by the Commissioner.

5.
The Authorized Agent acknowledges and agrees that it is under a duty to act only
as authorized under this Agreement, and that if the Authorized Agent exceeds
such authority this Agreement is subject to cancellation by MoneyGram and the
Authorized Agent is subject to disciplinary action by the Commissioner.

6.
The Authorized Delegate acknowledges receipt of the written rules and procedures
required under § 3.8 of the Puerto Rico Act to Regulate Money Services Business.



TEXAS REGULATORY RIDER
1.
MoneyGram appoints the Authorized Delegate as MoneyGram's authorized delegate
with the authority to conduct money transmission on behalf of MoneyGram in
compliance with the Texas Regulation of Money Services Business, Chapter 151 of
the Texas Finance Code, and any rules adopted or orders issued thereunder, as
amended from time to time.

2.
MoneyGram and the Authorized Delegate acknowledge that the contract between them
sets forth the nature and scope of the relationship between MoneyGram and the
Authorized Delegate and the respective rights and responsibilities of the
parties.

3.
The Authorized Delegate certifies that it is familiar with and agrees to fully
comply with all applicable state and federal laws, rules, and regulations
pertaining to money transmission, including the Texas Regulation of Money
Services Business, Chapter 151 of the Texas Finance Code and any rules adopted
or orders issued thereunder, relevant provisions of the Bank Secrecy Act and the
USA PATRIOT ACT, and Chapter 271 and Chapter 278 of the Texas Finance Code.

4.
The Authorized Delegate shall remit all money owed to MoneyGram: (1) not later
than the 10th business day after the date the Authorized Delegate receives the
money; (2) in accordance with the contract between MoneyGram and the Authorized
Delegate; or (3) as directed by the commissioner. The Authorized Delegate may
remit the money at a later date if the Authorized Delegate maintains on deposit
with an office of a federally insured financial institution located in the
United States an amount that: (1) is in an account solely in the name of
MoneyGram; and (2) for each day by which the period before the remittance
exceeds 10 business days, is not less than the outstanding obligations of
MoneyGram routinely incurred by the Authorized Delegate on a daily basis.

5.
MoneyGram shall hold in trust all money received for transmission directly or
from the Authorized Delegate from the time of receipt until the time the
transmission obligation is discharged.  A trust resulting from MoneyGram's
actions is in favor of the persons to whom the related money transmission
obligations are owed. The Authorized Delegate shall hold in trust all money
received for transmission by or for MoneyGram from the time of receipt until the
time the money is remitted by the Authorized Delegate to MoneyGram.  A trust
resulting from the Authorized Delegate's actions is in favor of MoneyGram. The
Authorized Delegate may not commingle the money received for transmission by or
for MoneyGram with the Authorized Delegate's own money or other property, except
to use in the ordinary course of the Authorized Delegate's business for the
purpose of making change, if the money is accounted for at the end of each
business day. If MoneyGram or the Authorized Delegate commingles any money
received for transmission with money or other property owned or controlled by
MoneyGram or the Authorized Delegate, all commingled money and other property
are impressed with a trust as provided by section 151.404 of the Texas Finance
Code in an amount equal to the amount of money received for transmission, less
the amount of fees paid for the transmission. If the commissioner revokes
MoneyGram’s license under section 151.703 of the Texas Finance Code, all money
held in trust by MoneyGram and the Authorized Delegates is assigned to the
commissioner for the benefit of the persons to whom the related money
transmission obligations are owed. Money of MoneyGram or the Authorized Delegate
impressed with a trust under section 151.404 of the Texas Finance Code may not
be considered



7

--------------------------------------------------------------------------------




an asset or property of MoneyGram or Authorized Delegate in the event of
bankruptcy, receivership, or a claim against MoneyGram or Authorized Delegate
unrelated to MoneyGram’s or Authorized Delegate's obligations under Chapter 151
of the Texas Finance Code.
6.
The Authorized Delegate shall prepare and maintain records as required by
Chapter 151 of the Texas Finance Code or any rules adopted or orders issued
thereunder or as reasonably requested by the commissioner.

7.
MoneyGram and the Authorized Delegate acknowledge that the Authorized Delegate
consents to examination or investigation by the commissioner.

8.
MoneyGram is subject to regulation by the commissioner and that, as part of that
regulation, the commissioner may suspend or revoke an authorized delegate
designation or require MoneyGram to terminate an authorized delegate
designation.

9.
The Authorized Delegate acknowledges receipt of the written policies and
procedures adopted by MoneyGram to ensure that the Authorized Delegate complies
with applicable state and federal law.

10.
The Authorized Delegate acknowledge that it has been provided regulatory website
addresses through which the Authorized Delegate can access Chapters 151 and 271
of the Texas Finance Code and rules adopted under those chapters
(www.dob.texas.gov) and the Bank Secrecy Act
(https://www.fincen.gov/resources/statutes-regulations/fincens-mandate-congress)and
the USA PATRIOT ACT and
(https://www.fincen.gov/resources/statutes-regulations/usa-patriot-act)

WASHINGTON RIDER
1.
The Authorized Delegate shall operate in full compliance with the State of
“Washington Uniform Money Services Act,” Rev. Code Wash. §§ 19.230.005 to
19.230.905 and any rules adopted, or orders issued thereunder, as amended from
time to time.

2.
The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the Authorized
Delegate is authorized to engage under Rev. Code Wash. §§ 19.230.030 or
19.230.080.



In addition to the individual regulatory requirements and additional terms set
forth for the states above, if any of Trustee’s locations are in the following
states or territories, Trustee further agrees to operate in full compliance with
the laws of such state, including but not limited to those laws referenced in
the chart below for such state, and any rules and orders adopted thereunder, as
amended from time to time:




8

--------------------------------------------------------------------------------




Arkansas
Arkansas Uniform Money Services Act, Ark. Code §§ 23-55-101 to 23-55-1005,
including Ark. Money Service Rule, §§ 102-1006.
Connecticut
Connecticut General Statutes Title 36a, Sections 595 to 610, inclusive, as
amended by Public Act No. 13-253 (“Act’), and sections 18 and 19 of this Act.
Georgia
Article 4 of title 7 of the Official Code of Georgia Annotated, the rules and
regulations promulgated under Article 4, and any applicable order issued by the
Georgia Commissioner of Banking and Finance.
Kansas
Kansas Money Transmitters Act, Kan. Stat. §§ 9-508 through 9-513, and amendments
thereto, and Kan. Stat. 2012 Supp. §§ 9-513a through 9-513d.
Kentucky
Kentucky Money Transmitters Act and rules promulgated under the Act and any
order issued by the Executive Director of the Kentucky Office of Financial
Institutions.
Minnesota
MoneyGram is subject to supervision and regulation by the Commissioner and that
as a part of that supervision and regulation, the Commissioner may require
MoneyGram to cancel the Agreement as a result of a violation of section 53B.21
of the Minnesota Money Transmitters Act, Minn. Stat. §§ 53B.01 - 53B.26.
Nebraska
MoneyGram is subject to supervision and regulation by the Nebraska Director of
Banking and Finance.
New Mexico
New Mexico Uniform Money Services Act and rules promulgated under the Act and
any order issued by the Director of the Financial Institutions Division of the
Regulation and Licensing Department for the State of New Mexico.
Ohio
Ohio Revised Code Sections 1315.01 to 1315.18, and any regulations adopted or
issues ordered thereunder, as amended from time to time.
Oklahoma
Oklahoma Financial Transaction Reporting Act, Oklahoma Statutes Title 6,
Sections 1511 et seq., Oklahoma Sale of Checks Act, Title 6, Sections 2101 et
seq., and any regulations adopted or orders issued thereunder, as amended from
time to time.
South Carolina
South Carolina Ant-Money Laundering Act and rules promulgated under the Act and
any order issued by the South Carolina Attorney General.
US Virgin Islands
U.S. Virgin Islands Uniform Money Services Act, V.1. Code Title 9, § 501 to 592
(the "Act"), and any regulations adopted or orders issued thereunder, as amended
from time to time.
Utah
MoneyGram is subject to supervision and regulation by the Commissioner of
Financial Institutions.
Vermont
Chapter 79, Title 8 of the Vermont Statutes (Money Services)
Virginia
Virginia Code Title 6.2-1900 et seq. and any regulations adopted or orders
issued thereunder, as amended from time to time, and all other applicable state
and federal laws and regulations.
West Virginia
The laws of the State of West Virginia and of the United States. The Authorized
Delegate acknowledges and agrees that it holds in trust for MoneyGram from the
moment of receipt of the proceeds of any business transacted under West Virginia
Code §§ 32A-2-1 to 32-A-28 in an amount equal to the amount of proceeds due
MoneyGram less the amount due the Authorized Delegate.
















9

--------------------------------------------------------------------------------








Page 10 - Confidential.